UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

    Rafael Serrata,
                                                                           1:18-CV-2016
                         Plaintiff,

           – against –                                                     Not for Publication

    Police Officer Vanessa Givens, et al.,

                         Defendants.                                       Opinion & Order


ROSS, United States District Judge:

          The plaintiff in this case is seeking damages for injuries suffered in an arrest that he

claims was unjustified. In seeking to dismiss the claims against her, one of the police officer

defendants argues not just that the allegations in the complaint, taken as true, fail to state a

claim but also that an assortment of additional facts, drawn from a variety of exhibits annexed

to the defendant’s motion, show that the plaintiff cannot prevail on the merits. That is

emphatically not the purpose of a motion to dismiss. Because I disregard the documents

outside the pleadings, and because the defendant’s few arguments based on the complaint

itself fail, the defendant’s motion is denied.

                                             BACKGROUND1

          According to the complaint, in the early morning hours of January 14, 2017, the

plaintiff was “lawfully standing on the sidewalk” outside of a bar in Queens, New York, when

he was approached by several officers of the New York City Police Department. 2 Am. Compl.


1 For present purposes, I assume the truth of the factual allegations in the plaintiff’s complaint, as I must. See
infra Section A.
2 The plaintiff is suing all these officers. Three have thus far been identified; the others are currently sued as

“John Does.” Only one of the identified officers, however—defendant Vanessa Givens—has moved to
dismiss the complaint.
                                                        1
¶¶ 13–14, ECF No. 21. The officers told the plaintiff to “turn around” and then searched him

for a weapon. Id. ¶¶ 15–17. Although no weapon was found, one of the officers, “without just

cause and without provocation,” then “slammed” the plaintiff up against the plaintiff’s car. Id.

¶¶ 18, 20. The other officers, including moving defendant Vanessa Givens, “joined in concert”

with the first officer in “violently push[ing] Plaintiff up against” the car, and Givens

handcuffed the plaintiff. Id. ¶¶ 21–22.

        Givens and other officers then used the plaintiff’s car keys, which they took from him

during the search of his person, to search the trunk and cabin of his car. Id. ¶¶ 19, 23.3 Givens

and another officer then took the plaintiff to a police precinct, where a breath test was

administered. Id. ¶¶ 27, 29. Ultimately, the plaintiff was held in custody for most of the day

before the charges against him were dropped at arraignment. Id. ¶¶ 30–33.

        The plaintiff alleges that being slammed against the car resulted in his suffering from

two bulging discs in his spine, which not only caused him pain but also caused him to miss six

months of work. Id. ¶¶ 41–43.

        The plaintiff filed a complaint in this court naming Givens and the City of New York

as defendants on April 4, 2018. Compl., ECF No. 1. Givens and the city answered the

complaint on August 9, 2018. Answer, ECF No. 10. On October 12, 2018, the defendants

indicated that they would seek to move for judgment on the pleadings, based in part on a 911-

call report, pages from Givens’s memo book, an arrest report, and a breath-test report. See

12(c) Letter Mot. 1–2, ECF No. 13. On November 6, 2018, I held a conference with the parties

at which I advised counsel for the plaintiff that certain of his causes of action did not appear

to state a claim and advised counsel for the defendants that they likely could not rely on

3 The complaint alleges that, “[a]ccording to Defendant[ ] GIVENS, the search revealed a bottle of VSOP
brandy on the front seat” of the car. Am. Compl. ¶ 25. It is not clear whether the inclusion of this allegation
is meant to acknowledge or to deny the presence of a bottle of brandy in the car. Ultimately, however, the
existence of the brandy is immaterial to the present motion.
                                                       2
documents outside the pleadings on a motion under Rule 12. See Min. Entry, ECF No. 19; see

also Fed. R. Civ. P. 12(d).

       The plaintiff then amended his complaint, on November 30, 2018, dropping his claims

against the city but naming two additional police-officer defendants. See Am. Compl. On

December 5, 2018, defendant Givens indicated that she still intended to move to dismiss the

complaint. See 12(b)(6) Letter Mot., ECF No. 22. That motion has now been filed and is fully

briefed.

                                         DISCUSSION

       The defendant’s arguments fall into three categories. First, relying on materials outside

the pleadings, she argues that the required reasonable suspicion or probable cause existed for

the defendants’ alleged conduct. Second, looking at the complaint itself, she argues that a

number of the plaintiff’s federal causes of action fail to state a claim. And third, she argues

that the plaintiff’s state-law claims must be dismissed for failure to comply with a state

procedural requirement. Because materials outside the pleadings are not considered on a

motion to dismiss (see infra Section A), the first set of arguments can be readily dispensed with.

And, for the reasons set forth below, the second and third sets of arguments fail on the merits.

See infra Sections B–C.

       Standard on a Motion to Dismiss
       Although the legal standard on a motion under Rule 12(b)(6) is well known, it evidently

bears repeating. “In reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), the Court must accept the factual allegations set forth in the complaint as true and

draw all reasonable inferences in favor of the plaintiff.” Coggins v. County of Nassau, 988 F. Supp.

2d 231, 240 (E.D.N.Y. 2013), aff’d in part, appeal dismissed in part sub nom. Coggins v. Buonora, 776

F.3d 108 (2d Cir. 2015). In addition to “the factual allegations in the complaint,” the record


                                                 3
on a motion to dismiss is limited to: “documents attached to the complaint as an exhibit or

incorporated in it by reference”; “documents upon whose terms and effect the complaint relies

heavily, i.e., documents that are ‘integral’ to the complaint”; and “matters of which judicial

notice may be taken.” Polanco v. NCO Portfolio Mgmt., Inc., 23 F. Supp. 3d 363, 369 (S.D.N.Y.

2014) (quoting Calcutti v. SBU, Inc., 273 F. Supp. 2d 488, 498 (S.D.N.Y. 2003)). Any other

documents presented to the court must be “excluded,” or else the court must “convert the

motion to one for summary judgment and give the parties an opportunity to conduct

appropriate discovery and submit the additional supporting material contemplated by Rule

56.” Chambers v. Time Warner, Inc., 282 F.3d 147, 154 (2d Cir. 2002).

        In this case, the defendant’s motion is largely based on various materials that were not

attached to the complaint: namely, the transcript of a hearing taken pursuant to section 50-h

of the New York General Municipal Law (50-h Tr., ECF No. 30-2), a report relating to a 911

call processed by the NYPD (911 Report, ECF No. 30-3), an NYPD arrest report (Arrest

Report, ECF No. 30-4), an excerpt from the defendant’s memo book (Memo Book, ECF No.

30-5), and a report from the NYPD’s Intoxicated Driver Testing Unit (IDTU Report, ECF

No. 30-6).4 For the reasons that follow, I exclude each of these documents in ruling on the

defendant’s motion.

        1. The Breath-Test Report and the Hearing Transcript
        After the arrest, the police tested the plaintiff’s breath for the presence of alcohol. See

Am. Compl. ¶ 29. Several months later, before filing this lawsuit, the plaintiff submitted to an

examination by the city pursuant to section 50-h. See id. ¶ 45. In her motion, the defendant

now seeks to rely on the report of the breath test and the transcript of the 50-h examination,

arguing that the two documents “are not only incorporated by refence in plaintiff’s First

4The plaintiff, in his opposition to the defendant’s motion, has also submitted documentation outside the
pleadings. Foster Decl. Ex. A, ECF No. 32-1.
                                                     4
Amended Complaint, but also are integral to plaintiff’s complaint as he had actual notice of

all of the information in the report and in the transcript and relied on them in framing his

complaint.” Def.’s Br. 8–9, ECF No. 31. Neither argument succeeds.

       “To incorporate a document by reference, ‘a complaint must make a clear, definite, and

substantial reference to the document[ ].” Polanco, 23 F. Supp. 3d at 369 (alteration in original)

(quoting Allen v. Chanel Inc., No. 12-CV-6758 (RPP), 2013 WL 2413068, at *5 (S.D.N.Y. June

4, 2013)). The Second Circuit has stated that even “limited quotation does not constitute

incorporation by reference.” Goldman v. Belden, 754 F.2d 1059, 1066 (2d Cir. 1985). Here, the

plaintiff neither attached the documents in question to his complaint nor even referred to their

existence. Although he acknowledges that his breath was tested and that he sat for a 50-h

examination, he makes no mention whatever of the documents that purportedly resulted from

these events. As such, “[t]hese documents are unquestionably not ‘incorporated’ into the

Complaint.” Williams v. City of New York, No. 14-CV-5123 (NRB), 2015 WL 4461716, at *1

(S.D.N.Y. July 21, 2015).

       Even “[w]here a document is not incorporated by reference, the court may nevertheless

consider it where the complaint relies heavily upon its terms and effect, thereby rendering the

document integral to the complaint.” Alvarez v. County of Orange, 95 F. Supp. 3d 385, 394

(S.D.N.Y. 2015) (quoting DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010)).

“For a document to be considered ‘integral to a complaint,’ a plaintiff must have had

‘(1) “actual notice” of the extraneous information and (2) “relied upon th[e] documents in

framing the complaint.”’” Polanco, 23 F. Supp. 3d at 370 (alteration in original) (quoting DeLuca

v. AccessIT Grp., Inc., 695 F. Supp. 2d 54, 59–60 (S.D.N.Y. 2010)); see also Chambers, 282 F.3d at

153 (“[W]e reiterate here that a plaintiff’s reliance on the terms and effect of a document in




                                                5
drafting the complaint is a necessary prerequisite to the court’s consideration of the document

on a dismissal motion; mere notice or possession is not enough.”).

         Here, the defendant asserts that the plaintiff “had actual notice of all of the information

in the report and in the transcript and relied on them in framing his complaint.” Def.’s Br. 9

(emphasis added). But “there is no reason to believe that the plaintiff relied on the transcript

of his own testimony, rather than his independent recollection of the events, in drafting the

pleading.” Aguilera v. County of Nassau, 425 F. Supp. 2d 320, 323 (E.D.N.Y. 2006). And there

is nothing in the complaint that describes the results of the plaintiff’s breath test. “Thus, the

Court will disregard these documents for the purposes of this motion.” Martin v. County of

Nassau, 692 F. Supp. 2d 282, 289 (E.D.N.Y. 2010) (excluding documents that “the plaintiff

did not rely upon”).

         In her reply, the defendant notes that “[t]here has been at least one district court in this

circuit that has considered plaintiff’s 50-h examination in deciding a motion to dismiss when

the only fact explicitly referenced in plaintiff’s amended complaint is that he attended a 50-h

hearing.” Def.’s Reply 2 n.1, ECF No. 34 (citing Vessa v. City of White Plains, No. 12-CV-6989

(ER), 2014 WL 1271230, at *4 n.11 (S.D.N.Y. Mar. 27, 2014)). The cited footnote in Vessa,

however, runs contrary to the weight of authority in the Second Circuit. 5 See Doe v. City of New

York, No. 18-CV-0670 (ARR), 2018 WL 3824133, at *5 (E.D.N.Y. Aug. 9, 2018) (“[T]he

greater weight of authority in this circuit excludes 50-h hearing testimony from consideration


5It also runs contrary to the Second Circuit’s clear instruction that the plaintiff’s “reliance” on the document is
“necessary.” Chambers, 282 F.3d at 153. The defendant attempts to square the instant case with Chambers by
arguing that the plaintiff “essentially relied on (or intentionally omitted)” information from the 50-h hearing
“in framing [his] complaint.” Def.’s Reply 2 n.1. But the defendant offers no support for the startling
proposition that a document is integral to a complaint when the complaint intentionally omits any reference to
the document. Cf. Williams, 2015 WL 4461716, at *2 (“A document is not ‘integral’ simply because its
contents are highly relevant to a plaintiff’s allegations, but only when it is clear that the plaintiff relied on the
document in preparing his complaint.”).
                                                          6
on a motion to dismiss unless there is evidence that the plaintiff relied on the 50-h hearing

testimony in drafting [his] complaint.”); Prevost v. City of New York, No. 13-CV-3760 (VEC),

2014 WL 6907560, at *2 (S.D.N.Y. Dec. 9, 2014) (“District courts in this circuit regularly

decline to consider 50-h Transcripts submitted in support of or in opposition to a motion to

dismiss, even if neither party objects.”); Nielsen v. City of Rochester, 58 F. Supp. 3d 268, 273

(W.D.N.Y. 2014) (“Generally speaking, a transcript from a 50-h hearing will be considered

outside the four corners of the complaint.”); Fontanez v. Skepple, No. 12-CV-1582 (ER), 2013

WL 842600, at *3 (S.D.N.Y. Mar. 6, 2013) (“In cases similar to the present one, courts have

found that it is not appropriate to consider 50-h testimony in ruling on a Rule 12(b)(6)

motion.”), aff’d, 563 F. App’x 847 (2d Cir. 2014).

       2. The Arrest Report, 911-Call Report, and Memo-Book Entry
       As for the other documents that she attaches, the defendant argues that I “may take

judicial notice of such documents as a matter of public record.” Def.’s Br. 9.

       “Under Federal Rule of Evidence 201, ‘a court may take judicial notice . . . of a fact

that is not subject to reasonable dispute in that it is . . . capable of accurate and ready

determination by resort to sources whose accuracy cannot reasonably be questioned.’” Alvarez,

95 F. Supp. 3d at 397 (quoting United States v. Bari, 599 F.3d 176, 180 (2d Cir. 2010)). But the

defendant “offer[s] no argument as to how these documents are ‘derived from an

unimpeachable source’” (id. at 398 (quoting Int’l Star Class Yacht Racing Ass’n v. Tommy Hilfiger

U.S.A., Inc., 146 F.3d 66, 70 (2d Cir. 1998))), instead simply noting that some courts in this

circuit have previously taken judicial notice of the same sort of documents (see Def.’s Br. 9

(citing cases)). While it is true that “several courts have taken judicial notice of incident reports,

arrest reports, police reports, and similar materials on a motion to dismiss, . . . [o]ther courts

. . . have declined to do so.” Alvarez, 95 F. Supp. 3d at 397.


                                                  7
        What is more, courts that do take judicial notice of such documents do so “not for the

truth of their contents, but rather to establish their existence.” Id.; see, e.g., Williams, 2015 WL

4461716, at *1 (“We may take judicial notice of the procedural history of plaintiff’s criminal

case, but not of the truth of the arresting officers’ version of events.”); Coggins, 988 F. Supp.

2d at 242 (“The Court takes judicial notice of these exhibits not for the truth of the facts

asserted therein, but solely to determine what the respective parties said.”). That is sensible,

for “[t]o accept the truth of the documents offered by defendants at this stage would amount

to a premature determination that the arresting officers are more credible than plaintiff.”

Williams, 2015 WL 4461716, at *2.

        In this case, then, I might take judicial notice of the plaintiff’s arrest report, if the

question whether the plaintiff had been arrested was in dispute. Cf. Wingate v. Deas, No. 11-

CV-1000 (ARR), 2012 WL 1134893, at *1 n.1, *3 (E.D.N.Y. Apr. 2, 2012) (relying on arrest

reports and certificates of disposition to find that plaintiff had pleaded guilty to offense for

which he had been arrested). There is no such dispute here. See Am. Compl. ¶ 26. Rather, the

dispute centers on the facts leading up to and surrounding the plaintiff’s arrest. To be sure,

the defendant’s account of those facts is contained in the narrative section of the arrest report

and in her memo book, but the suggestion that I should consider her version of events—and

credit it over the contrary factual allegations in the complaint—betrays a fundamental

misunderstanding of Rule 12. I decline to take judicial notice of any of the proffered

documents.6

6 The plaintiff’s opposition to the motion comes with extrinsic material of its own. See Foster Decl., ECF No.
32. In particular, the plaintiff attaches an NYPD complaint report that identifies the “victim” of the plaintiff’s
alleged misconduct. See Foster Decl. Ex. A, at 006. The defendant argues that she can rely on the complaint
report submitted by the plaintiff. See Def.’s Reply 12 n.4 (citing Colon v. City of New York, No. 16-CV-6425
(KPF), 2018 WL 740992, at *4 (S.D.N.Y. Feb. 6, 2018)). In the case that the defendant cites for this
proposition, however, the court considered extrinsic documents attached to the plaintiff’s opposition brief
only because the plaintiff was proceeding pro se. See Colon, 2018 WL 740992, at *3–4; see also id. at *3 (“[W]hen
                                                        8
        Sufficiency of the Allegations
        Declining to consider the defendant’s extrinsic submissions resolves several of the

defendant’s arguments, including: that the defendant had “reasonable suspicion to search or

‘frisk’ plaintiff for a weapon” (Def.’s Br. 13); that “there was probable cause to search

plaintiff’s car for a gun” (id. at 15); that “Givens is entitled to qualified immunity on plaintiff’s

unlawful search claim” (id.); that “there was probable cause for [plaintiff’s] arrest” (id.); and

that “Givens is entitled to qualified immunity on plaintiff’s false arrest claim” (id. at 17). These

arguments all fail because they were all predicated on the court’s acceptance, and crediting, of

materials outside the pleadings. I now turn to the arguments that the defendant makes based

on the complaint itself.

        1. Personal Involvement
        a. The defendant first argues that the complaint insufficiently alleges her personal

involvement in the stop and search of the plaintiff and in the alleged use of excessive force

against the plaintiff. See id. at 10, 22. For the reasons that follow, this argument fails.

        “A plaintiff must allege facts showing an individual defendant’s personal involvement

in causing the harm alleged to sustain a § 1983 claim.” Paul v. City of New York, No. 16-CV-

1952 (VSB), 2017 WL 4271648, at *4 (S.D.N.Y. Sept. 25, 2017). To survive a motion to

dismiss, then, the complaint must allege that the moving defendant either directly participated

in the alleged misconduct or did so indirectly, “such as [by] ‘ordering or helping others to do

the unlawful acts.’” Id. (quoting Provost v. City of Newburgh, 262 F.3d 146, 155 (2d Cir. 2001)).

“Pleadings that fail to differentiate as to which defendant was involved in the alleged unlawful




presented with materials outside the pleadings in counseled cases, a court must either exclude the materials from
its review or convert the motion to one for summary judgment under Rule 56 . . . .” (emphasis added) (citing
Chambers, 282 F.3d at 154)). Here, I exclude from my review the extrinsic materials attached by either the
defendant or the plaintiff, both of whom are represented by counsel.
                                                        9
conduct are insufficient to state a claim.” Adamou v. County of Spotsylvania, No. 1:12-CV-7789

(ALC), 2016 WL 1064608, at *11 (S.D.N.Y. Mar. 14, 2016).

        b. First, with respect to the stop and search, the plaintiff alleges that he was

“approached by New York City Police Officers (including Defendants GIVENS, CURION,

LAWRENCE, and JOHN DOES 1-10),” that he “was told by the New York City Police

Officers to ‘turn around,’” and that “[t]he New York City Police Officers then began an

unlawful search of Plaintiff’s person.” Am. Compl. ¶¶ 14–16. The defendant asserts that this

constitutes “impermissible group pleading, lumping all three named defendants with John

Does 1-10 without pleading any facts demonstrating what each defendant did that makes him

or her individually liable for [plaintiff’s] unlawful stop or unlawful search claims.” Def.’s Br.

10.

        Although the complaint’s imprecision is not ideal, it does not present the sort of group

pleading that courts have found insufficient to state a claim. In Leneau v. Ponte, No. 1:16-CV-

0776 (GHW), 2018 WL 566456 (S.D.N.Y. Jan. 25, 2018), appeal dismissed, No. 18-683 (2d Cir.

July 16, 2018), for example, the court dismissed two defendants where “the only allegation

that [could] reasonably be construed as pleading [one defendant’s] direct involvement [was]

Plaintiff’s assertion that ‘all the defendants named are liable and responsible for [the Plaintiff’s

injury]’” and where the “only mention” of another defendant was found “in the list of

defendants.” Id. at *15 (quoting complaint).7 Here, by contrast, the complaint refers to all the

defendants collectively because all the defendants were, it alleges, on the scene and actively

involved in the complained-of conduct. See, e.g., Am. Compl. ¶ 14. The plaintiff’s decision to


7 Similarly, in Demosthene v. City of New York, No. 18-CV-1358 (ARR), 2019 WL 181305 (E.D.N.Y. Jan. 10,
2019), I noted that certain allegations, which I found “amount[ed] to vague speculations and unsupported
conclusions” also “fail[ed] to identify the role of each of the defendant officers” in the alleged misconduct. Id.
at *6–7. The group pleading in that case was a sideshow to the real flaw in the complaint, which was that its
allegations were “nearly all conclusory.” Id. at *5.
                                                       10
refer to the defendants collectively rather than listing their names individually does not

invalidate his pleading. Cf. Paul, 2017 WL 4271648, at *4–5 (denying motion to dismiss even

though “the Amended Complaint [did] not consistently specify exactly which officer did what,

and instead, at various points, refer[red] to the Individual Defendants as a group” because

allegations made clear that “all of the Individual Defendants . . . were at least present at the

scene and witnessed the events”); Adamou, 2016 WL 1064608, at *11 (refusing to dismiss

complaint despite “several instances of impermissible ‘group pleading’” because “[group]

allegations [were] buttressed by specific allegations against” individual defendants).

        c. As for the allegations of excessive force, the instant complaint states that, “[i]nstead

of intervening to prevent Defendant[ ] JOHN DOE 1’s[ ] assault and battery of Plaintiff . . . ,

GIVENS, CURION, LAWRENCE, and JOHN DOES 2-10[ ] . . . us[ed] . . . excessive force

to violently push Plaintiff up against” his car. Am. Compl. ¶ 21. 8 Again, the defendant argues

that this constitutes “impermissible group pleading, [in that it] lump[s] all three named

defendants with John Doe 1-10 . . . without pleading specific facts demonstrating what each

named defendant purportedly did.” Def.’s Br. 22.

        These allegations also pass muster. “A police officer is personally involved in the use

of excessive force if the officer either: (1) directly participates in an assault; or (2) is present

during the assault, and fails to intercede on behalf of the victim even though [she] had a

reasonable opportunity to do so.” Vesterhalt v. City of New York, 667 F. Supp. 2d 292, 297

(S.D.N.Y. 2009) (citing Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 129 (2d Cir. 1997)). As a

result, “[a] plaintiff need not establish which officer, among a group of officers, directly

participated in the attack and which officer failed to intervene.” Id. (citing Jeffreys v. Rossi, 275

F. Supp. 2d 463, 474 (S.D.N.Y. 2003)). Here, the plaintiff has alleged that all the officers used

8 The plaintiff has clarified that the “1–10” numbering of the John Does is not meant to imply that there were
in fact ten unnamed officers on the scene. See Pl.’s Opp’n 3 n.3, ECF No. 33.
                                                     11
excessive force and that all the officers, except John Doe 1, failed to intervene. See Am. Compl.

¶¶ 20–21. While the defendant objects that these allegations are “inconceivable” (Def.’s Br.

22), her objection, at best, is that the plaintiff can plausibly allege only that some of the

defendants used excessive force while others merely failed to intervene. But the plaintiff, “at

this stage in litigation,” need not “pick out which of the[ ] officers actually” used excessive

force against him; it is adequate that he “allege[s] that all of these officers were present at the

time of his arrest and, at the very least, failed to intervene on his behalf” (Marlin v. City of New

York, No. 15-CV-2235 (CM), 2016 WL 4939371, at *14 (S.D.N.Y. Sept. 7, 2016)). The plaintiff

has sufficiently alleged Givens’s personal involvement.

        2. The Initial Stop
        According to the complaint, “Plaintiff was lawfully standing on the sidewalk” when he

was “approached by” the defendants and “told . . . to ‘turn around,’ to which [he] complied.”

Am. Compl. ¶¶ 13–15. Givens argues that this sequence of events does not implicate the

Fourth Amendment in that it “appears to [have] be[en] consensual.” Def.’s Br. 11. The

argument fails.

        A Fourth Amendment “seizure does not occur simply because a police officer

approaches an individual and asks a few questions. So long as a reasonable person would feel

free ‘to disregard the police and go about his business,’ the encounter is consensual and no

reasonable suspicion is required.” Florida v. Bostick, 501 U.S. 429, 434 (1991) (citation omitted)

(quoting California v. Hodari D., 499 U.S. 621, 628 (1991)). Rather, “a seizure requires ‘either

physical force . . . or, where that is absent, submission to the assertion of authority.’” United States

v. Swindle, 407 F.3d 562, 565 (2d Cir. 2005) (quoting Hodari D., 499 U.S. at 626). Here, although

the officers ultimately used physical force on the plaintiff (see Am. Compl. ¶¶ 16, 20–21), the

plaintiff argues that he was unlawfully stopped as soon as he submitted to their authority by


                                                  12
turning around (see Pl.’s Opp’n 8–9, ECF No. 33). The precise moment when the plaintiff was

seized matters, of course, because “[t]he grounds for a stop must exist at the time of the

seizure.” United States v. Simmons, 560 F.3d 98, 107 (2d Cir. 2009).

       The Second Circuit has said clearly that “[a] police officer’s order to stop constitutes a

seizure if ‘a reasonable person would have believed that he was not free to leave,’ and the

person complies with the officer’s order to stop.” Id. at 105–06 (citation omitted) (quoting

United States v. Mendenhall, 446 U.S. 544, 554 (1980) (opinion of Stewart, J.); citing Swindle, 407

F.3d at 572). Here, the plaintiff alleges that he was approached on the street, in the middle of

the night, by several police officers, who told him to turn around—and that he did. See Am.

Compl. ¶¶ 13–15. Taking all reasonable inferences in the plaintiff’s favor, I find that he has

adequately alleged that he was stopped for Fourth Amendment purposes.

       In support of her argument, the defendant relies on Almonte v. City of New York, No.

15-CV-6843 (PAE), 2018 WL 3998026 (S.D.N.Y. Aug. 21, 2018). See Def.’s Br. 11. In Almonte,

as the plaintiff was walking in a park, a police officer in a car “called out to him,” whereupon

the plaintiff “stopped . . . and approached the police car.” 2018 WL 3998026, at *1. The court

ruled that the plaintiff was collaterally estopped from arguing that that encounter constituted

a stop under the Fourth Amendment because a judge had previously ruled that the encounter

was “consensual.” Id. at *4. That previous decision, however, was based on a judicial finding

that “no element of [the] interaction . . . would have suggested to any reasonable person that

Mr. Almonte was not free to walk away from the officers” and that “the officers did not appear

to deliver any order of any kind to Mr. Almonte.” Transcript at 8, United States v. Almonte, No.

14-CR-0086 (KPF) (S.D.N.Y. June 10, 2014). In the instant case, the situation is quite

different. The plaintiff alleges that a group of police officers approached him and ordered him

to turn around, before searching him. See Am. Compl. ¶¶ 14–16. That the plaintiff complied


                                                13
with their instructions—rather than ignoring them and risking the use of force—will not be

held against him.

       The rest of the defendant’s arguments against the plaintiff’s claim that he was

unconstitutionally stopped rely on extrinsic materials that I do not consider. See supra Section

A. I therefore find that the plaintiff has stated a claim that he was unreasonably seized.

       3. Excessive Force
       The complaint alleges that one unnamed officer, “with the use of hostile, unnecessary,

extreme and excessive force, slammed Plaintiff up against” his car. Am. Compl. ¶ 20. And it

asserts that Givens, as well as other defendant officers, then “us[ed] hostile, unnecessary,

extreme and excessive force to violently push Plaintiff up against” his car. Id. ¶ 21. Givens

argues that these allegations fail to state a claim of excessive force because “restraining a

criminal suspect against a wall or other object in order to apply handcuffs” is “expected and

typical” when effecting an arrest. Def.’s Br. 21–22.

       “[T]he right to make an arrest or investigatory stop necessarily carries with it the right

to use some degree of physical coercion or threat thereof to effect it.” Graham v. Connor, 490

U.S. 386, 396 (1989). “Whether the force used to effect an arrest is ‘reasonable’ or ‘excessive’

turns on ‘a careful balancing of the nature and quality of the intrusion on the individual’s

Fourth Amendment interests against the countervailing government interests at stake.’”

Figueroa v. Mazza, 825 F.3d 89, 105 (2d Cir. 2016) (quoting Graham, 490 U.S. at 396). In other

words, “[t]he force used by the officer must be reasonably related to the nature of the

resistance and the force used, threatened, or reasonably perceived to be threatened, against the

officer.” Sullivan v. Gagnier, 225 F.3d 161, 166 (2d Cir. 2000).

       Here, nothing in the complaint suggests that the plaintiff used any force or presented

any danger to the defendants, and indeed the plaintiff alleges that the defendants used force


                                                14
against him “without provocation.” Am. Compl. ¶ 20. That the plaintiff does not allege that

he posed a threat to the officers is perhaps to be expected, but since the court must take the

plaintiff’s factual allegations as true at this juncture, it is unsurprising that “courts are rarely

able to assess the reasonableness of the force used at the motion to dismiss stage” (Hester-Bey

v. Ford, No. 13-CV-4656 (CBA) (LB), 2015 WL 4910576, at *3 (E.D.N.Y. Aug. 13, 2015)). The

plaintiff’s excessive-force claim survives.

       Notice of Claim
       Finally, in addition to his federal causes of action, the plaintiff alleges that Givens is

liable for false arrest or imprisonment, assault, and battery under New York state law. See Am.

Compl. ¶¶ 71–81. Givens argues that these claims must be dismissed because the amended

complaint does not allege compliance with New York’s statutory notice-of-claim requirement.

See Def.’s Br. 23–24. This argument fails.

       “Under New York law, a notice of claim is a mandatory condition precedent to the

bringing of a tort claim against a public corporation and any of its officers, appointees, or

employees.” Vesterhalt, 667 F. Supp. 2d at 300 (citing N.Y. Gen. Mun. Law § 50-e(1)(a)).

“However, in suits against municipal . . . employees, as opposed to suits against municipalities

. . . themselves, ‘service of the notice of claim upon the public corporation shall be required

only if the corporation has a statutory obligation to indemnify such person . . . .’” Id. (quoting

§ 50-e(1)(b)). The City of New York is statutorily required to indemnify its employees against

all adverse judgments “provided that the act or omission from which such judgment . . . arose

occurred while the employee was acting within the scope of his public employment and in the

discharge of his duties and was not in violation of any rule or regulation of his agency.” § 50-

k(3). Additionally, “the duty to indemnify . . . shall not arise where the injury or damage

resulted from intentional wrongdoing or recklessness on the part of the employee.” Id.


                                                15
       Because the “use of excessive force” is unquestionably “intentional misconduct,” the

notice-of-claim requirement is inapplicable to the plaintiff’s claims of assault and battery.

Brenner v. Heavener, 492 F. Supp. 2d 399, 405 (S.D.N.Y. 2007); accord Bradshaw v. City of New

York, No. 17-CV-1199 (AJP), 2017 WL 6060781, at *17–18 (S.D.N.Y. Dec. 7, 2017); Sheikh v.

City of New York, Police Dep’t, No. 03-CV-6326 (NGG), 2008 WL 5146645, at *13 (E.D.N.Y.

Dec. 5, 2008) (“If Burgess were found liable for . . . assault and battery, . . . the city would not

be required to indemnify him.”); see also Williams v. Cablevision Sys. Corp., No. 98-CV-7988

(RPP), 2000 WL 218403, at *4 (S.D.N.Y. Feb. 24, 2000) (“[T]here is no statutory provision

obligating the City to indemnify police officers from . . . claims [of assault and battery].”).

       Federal courts in New York are conflicted, however, as to claims of false arrest or false

imprisonment. Some courts reason that “false arrest [is an] intentional tort[ ] under New York

law” and thus constitutes “‘intentional wrongdoing’ that does not qualify for indemnification.”

Vesterhalt, 667 F. Supp. 2d at 301; accord Bradshaw, 2017 WL 6060781, at *18 (rejecting notice-

of-claim argument as to “intentional tort claim[ ]” for “false imprisonment”); see also Cablevision,

2000 WL 218403, at *4 (“[T]here is no statutory provision obligating the City to indemnify

police officers from . . . claims [of false arrest and false imprisonment].”). Other courts,

however, have ruled that “claims alleging false arrest” are covered by the indemnification

requirement because they pertain to conduct “that occurred while [the defendant officers]

were acting within the scope of their public employment and discharging official duties, and

not in violation of any NYPD rule.” Brenner, 492 F. Supp. 2d at 404–05; see also Sheikh, 2008

WL 5146645, at *13 (dismissing false-arrest claim against individual defendant for failure to

allege service of notice of claim).

       The former view is the better one, at least in the context of this case. The city is required

to indemnify its employees only for conduct that (1) was “within the scope of [their] public


                                                16
employment and in the discharge of [their] duties,” (2) “was not in violation of any rule or

regulation of [their] agency,” and (3) did not constitute “intentional wrongdoing or

recklessness.” § 50-k(3). Accordingly, the city is not required to indemnify police officers for

intentional wrongdoing, even if done within the scope of their employment. The only question

then is whether alleged false arrest or false imprisonment by a police officer constitutes

intentional wrongdoing.

       On the one hand, under New York law, “actual malice” is not “an essential element of

an action for false imprisonment.” Wright v. Musanti, 887 F.3d 577, 587 (2d Cir. 2018) (quoting

Broughton v. State, 335 N.E.2d 310, 314 (N.Y. 1975)). Although “false imprisonment” is an

“intentional tort[ ]” under New York law (Lombardoni v. Boccaccio, 553 N.Y.S.2d 249, 250 (App.

Div. 1990)), the defendant is required to have intended only to confine the plaintiff (see Wright,

887 F.3d at 587 (citing Broughton, 335 N.E.2d at 314); see also Rice v. City of New York, 275 F.

Supp. 3d 395, 409 (E.D.N.Y. 2017) (“To prove intent, the defendant must have either:

(1) confined or intended to confine plaintiffs, or (2) affirmatively procured or instigated the

plaintiff’s arrest.”)). The wrongfulness element of the tort—that “the confinement was not

otherwise privileged” (Wright, 887 F.3d at 587 (citing Broughton, 335 N.E.2d at 314))—does not

itself contain an intent requirement.

       For all practical purposes, however, a police officer will be not held liable for a false

arrest committed by mistake. See Jones v. Parmley, 465 F.3d 46, 63 (2d Cir. 2006) (“New York

law . . . grant[s] government officials qualified immunity on state-law claims except where the

officials’ actions are undertaken in bad faith or without a reasonable basis.”). What is more, in

this case, the plaintiff alleges that Givens knew that he had not committed a crime. See Am.

Compl. ¶¶ 34, 53. Accordingly, at least in the context of this case, the claim for false arrest or




                                               17
false imprisonment is plainly an allegation of intentional wrongdoing, and thus I find that a

notice of claim is not required.9 The plaintiff’s state-law claims may proceed.

                                               CONCLUSION

         For the foregoing reasons, the defendant’s motion to dismiss is denied.

         So ordered.


                                                               ____/s/________________
                                                               Allyne R. Ross
                                                               United States District Judge

Dated:            April 15, 2019
                  Brooklyn, New York




9Incidentally, I observe that, although it is no longer the operative pleading, the original complaint filed in
this action did allege compliance with the notice-of-claim requirement. See Compl. ¶ 45. The allegation was
removed from the complaint when the plaintiff dismissed his claims against the city. See Am. Compl. If I
found this allegation necessary for the plaintiff’s false-arrest claim, I would certainly grant the plaintiff leave to
reinsert this allegation into his pleadings.
                                                         18
